UNITED STATES COURT OF APPEALS

                                  FIFTH CIRCUIT
                                   ____________

                                    No. 99-40547
                                    ____________

            EULOGIO MIRELES; BARTOLO MENDIOLA; ISRAEL
            TREVINO; FRANCISCO GONZALES,

                                       Plaintiffs - Appellants,

            versus

            ARTHUR BROTHERS INC,

                                       Defendant - Appellee.
                                    ____________

                                    No. 99-40557
                                    ____________

            OSCAR GUERRA,

                                       Plaintiff - Appellant,

            versus

            CELANESE CORP; CELANESE CHEMICAL CO; ARTHUR
            BROTHERS INC,

                                       Defendants - Appellees.


                     Appeals from the United States District Court
                          for the Southern District of Texas
                     District Court numbers C-76-134, C-80-115

                                   August 15, 2000

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.